


110 HJ 67 IH: Supporting a base Defense Budget that at

U.S. House of Representatives
2007-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IA
		110th CONGRESS
		1st Session
		H. J. RES. 67
		IN THE HOUSE OF REPRESENTATIVES
		
			December 6, 2007
			Mr. Franks of Arizona
			 (for himself, Mr. Goode,
			 Mr. David Davis of Tennessee,
			 Mr. Akin, Mr. Hunter, Mr.
			 Doolittle, Mr. Thornberry,
			 Mr. Neugebauer,
			 Mr. Saxton,
			 Mr. LoBiondo,
			 Mr. Renzi,
			 Mr. Cole of Oklahoma,
			 Mr. Kuhl of New York,
			 Mr. Broun of Georgia,
			 Mr. Lamborn,
			 Mr. Gingrey,
			 Mr. Barrett of South Carolina,
			 Mr. McCotter, and
			 Mr. Miller of Florida) introduced the
			 following joint resolution; which was referred to the
			 Committee on Armed
			 Services
		
		JOINT RESOLUTION
		Supporting a base Defense Budget that at
		  the very minimum matches 4 percent of gross domestic product.
	
	
		Whereas the defense of the United States is contingent on
			 fully equipped, fully armed, well trained, and healthy volunteer armed forces
			 who must receive unconditional moral and monetary support from the
			 Congress;
		Whereas the United States is engaged in a long war with
			 those who employ terror and the operational theater is expanding;
		Whereas since the end of the Cold War, demands on the
			 Armed Forces have increased at the same time the size of the force has
			 decreased;
		Whereas the demands on the Reserve component and National
			 Guard have significantly increased in both operations overseas and in the
			 homeland;
		Whereas we cannot continue to commit our military forces
			 with other assignments around the world without funds needed to carry out the
			 missions they are assigned;
		Whereas the current equipment is being worn out and
			 damaged and must be rebuilt or replaced;
		Whereas there is a broad consensus that there must be
			 significant personnel increases in both the United States Army and Marine
			 Corps, which are authorized to grow by 94,000 soldiers and Marines within the
			 next 5 years;
		Whereas Congress must robustly fund the United States Army
			 in order for the Army to undertake its first modernization program in nearly 40
			 years;
		Whereas the Navy has seen its fleet of 568 ships in the
			 late 1980’s shrink to just 276 in 2007;
		Whereas the number of fighter wing equivalents in the Air
			 Force has dropped from 37 at the time of Operation Desert Storm to 20, and the
			 average age of Air Force aircraft has risen from 9 years in 1973 to 24 years by
			 2007;
		Whereas in constant FY2008 dollars, United States Air
			 Force procurement has been cut by almost half between FY1985 and FY2006;
		Whereas in constant FY2008 dollars, U.S. Air Force
			 Research, Development, Test and Evaluation (RDT & E) is
			 projected to drop by half between FY2006 and FY2012;
		Whereas the defense budget is scheduled to drop in the
			 coming years, to just 3.2 percent of gross domestic product by 2012;
		Whereas the United States should put economic policies in
			 place that will grow gross domestic product to permit the United States to
			 spend more on National defense in real dollar terms;
		Whereas a defense budget of 4 percent of gross domestic
			 product is far lower than during the Cold War and almost a full percentage
			 point lower than the hollow force era following the Vietnam War;
			 and
		Whereas without maintaining a robust defense budget of no
			 less than 4 percent of gross domestic product over the next 10 years, the
			 United States will be unable to equip, train, and modernize a full-spectrum
			 force to preserve America’s security: Now, therefore, be it
		
	
		That it is the policy of the United
			 States to commit a minimum of 4 percent of the Nation’s gross domestic product
			 to the base defense budget in order to meet the fundamental National security
			 requirements of the United States.
		
